DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s)  1, 2, 4, 7, 8, 10, 11, 13,16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borgstrom et al  GB 2546438 A.
As per claim 1, Borgstrom et al discloses a  system  and method for detecting presence of a drone, the system comprising: a radio-frequency (RF) receiver configured to receive an RF signal(note at least fig. 8, 854 and fig. 10); a processor 857; and a computer-readable memory in communication with the processor and having stored thereon computer-executable instructions to cause the processor (note at least [0189] note  to: receive a set of samples from the RF receiver for a time interval, the set of samples comprising samples of the RF signal (note at least fig. 5A, fig. 5B and fig. 10 (first box)) ; provide (obtain) predetermined data of expected communication protocols used between the drone and a controller note fig. 10 (database box); determine whether the RF signal corresponds to one of the expected communication protocols by comparing the samples of the RF signal to the predetermined data (note fig. 10, “detection of protocols” and at least para. [0085]); if the RF signal corresponds to one of the expected communication protocols,  detect “decode” the RF signal; and extract a unique identifier of the drone based at least partially on the detected (decoded) RF signal (see at least para. [0086], first few lines). the identifier is a model  (serial) number  (see at least para. [0085], last few lines  and para. [0086], first two lines).
As per claim 2, the processor is configured to determine if the drown is authorized (friend) or unauthorized (foe) and alerts a user of the system (see at least paras. 0086], [0122] and [0162].
As per claim 4, the identifier or model number relates to one or more of a received energy level of the RF signal (see at least fig. 5A and fig. 5B).
As per claim 7, the system as a plurality of nodes 110, each includes  the radio frequency receiver  and computer readable memory (see at least  fig. 2 and fig. 3, para [0036]).
As per claim 8, as shown in fig. 2, the nodes 110 are centralized and they send intermediate results to a centralized “processing system”120 (processor)  to determine the detections results and the “processing system  120 is disposed within the system.
	As per claim 10, see claim 1.
	As per claim 11, see claim 2.
As per claim 13, see claim 4.
	As per claim 16, see claim 1.
 As per claim 17, see claim 2.
	As per claim 19, see claim 4.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 6, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgstrom et al  GB 2546438 A in view of Cho et al KR 20180054007 A.
As per claim 5, Borgstrom et al teaches every feature of the invention specified in the claim but fails to teach a logging activity  that include flight data in the form of GPS coordinates or  video feed.  Cho et al teaches a logging activity  that include flight data in the form of GPS signal (coordinates) (see translated text that recites “The flight data includes at least one of a weight of the drones, a travel distance of a drone, a travel direction, a travel speed, a number of revolutions per second of each wing when moving, a GPS signal, a video signal through a camera, a line speed measured by an accelerometer, The measured angular velocity, and the information about the attitude measured using the magnetometer through the magnetometer” ). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Borgstrom et al  in order to locate the drone with ease should an action needed to be taken.
 As per claim 6, as per claim 1, Borgstrom et al teaches every feature of the invention specified in the claim but fails to teach a logging activity  that include flight data in the form of the weight of the drone.  Cho et al teaches a logging activity  that includes weight of the drone (see translated text that recites “The flight data includes at least one of a weight of the drones, a travel distance of a drone, a travel direction, a travel speed, a number of revolutions per second of each wing when moving, a GPS signal, a video signal through a camera, a line speed measured by an accelerometer, The measured angular velocity, and the information about the attitude measured using the magnetometer through the magnetometer”). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Borgstrom et al in order to allow a remote operator with the ability to act to control the drone should it become necessary.
As per claim 14, see claim 5.
As per claim 15, see claim 6. 
As per claim 20, see rejections of both claims 5 and 6.

Claims 3, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgstrom et al  GB 2546438 A in view of Leyuan CN 109067478 A..
As per claim 3, Borgstrom et al  teaches every feature of the invention specified in the claim but fails to teach the unique identifier of the drone includes a frequency hopping pattern of the RF signal. Leyuan teaches determining a frequency hoping pattern of an areal vehicle (drone) (see page 4 of the translated document, at least para. [0010]) (note the frequency pattern is merely a signal and further para. 7 of page 5 of the translated document Leyuan further teaches that the signal is a radio signal  that includes a RF frequency by definition). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Borgstrom et al in order to improve detection efficiency of the drone (Leyuan translated text at page 5, para. 8).
 As per claims 12 and 18, see claim 3.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
Response to Arguments

Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive. It is alleged that  -- In support of the rejection to Claim 3, the Office Action cites Borgstrom and states, "the identifier is a model (serial) number (see at least para. [0086], first two lines)." Office Action, p. 4. Applicant respectfully disagrees. Applicant respectfully submits that a series or model of the drone from Borgstrom does not correspond to the "serial number of the drone" recited in amended Claim 1--. However, as known in the art, “serial number” and “series number” are  used interchangeably to mean the same thing (see at least DE 102009055263 A1, page 6 of the translated text, first paragraph).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633